COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


TRULAND SYSTEMS CORPORATION AND
 HARTFORD CASUALTY INSURANCE COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 0044-05-4                                          PER CURIAM
                                                                     MAY 10, 2005
RICHARD L. BAILEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Francis H. Foley; The Hartford Staff Counsel, on brief), for
                 appellants.

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellee.


       Truland Systems Corporation and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission finding that employer failed to

prove that Richard L. Bailey was terminated for justified cause. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Bailey v. Truland Systems Corp., VWC File No. 217-10-25 (Dec. 10,

2004). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.